Citation Nr: 1737706	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  12-18 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as due to service-connected disabilities and/or exposure to herbicides.

2.  Entitlement to a compensable rating for bilateral hearing loss disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:  Christopher L. Loiacono, Agent


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1965 to May 1971, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and August 2010 rating decisions, and an October 2013 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This case was previously before the Board in February 2016 and August 2016, when the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.

The issues of entitlement to service connection for sleep apnea and of entitlement to a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016). 


FINDING OF FACT

The Veteran's hearing impairment is no worse than Level III in either ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss disability have not been met.  38 U.S.C. § 1155 (2016); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he should have a higher rating for his bilateral hearing loss disability because his level of impairment is worse than contemplated by the currently assigned rating.

At a January 2010 VA audiology evaluation, the Veteran reported decreased hearing and decreased speech discrimination since his last audiology evaluation.  He reported that his hearing loss had become so bad that, as of December 2009, he could no longer work effectively as an insurance agent due to difficulty with personal conversations as well as working over the phone.  Audiometric testing results at that time were as follows:

Hertz (Hz)
1000
2000
3000
4000
Average
Right
30
40
75
100
61.25
Left
25
55
90
95
66.25

Speech recognition ability was measured at 84 percent in the right ear and 88 percent in the left ear.  The examiner confirmed the diagnosis of bilateral hearing loss disability.  Applying those values to the rating criteria results in a numeric designation of Level III in the right ear and Level III in the left ear.  38 C.F.R. § 4.85, Table VI (2016).  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 0 percent rating.

At an October 2016 VA audiology evaluation, the Veteran reported that he experienced difficulty understanding speech in all situations without the use of hearing aids.  Audiometric testing results at that time were as follows:

Hertz (Hz)
1000
2000
3000
4000
Average
Right
30
40
65
105
60
Left
30
60
90
100
70

Speech recognition ability was measured at 92 percent in the right ear and 88 percent in the left ear.  The examiner confirmed the diagnosis of bilateral hearing loss disability.  Applying those values to the rating criteria results in a numeric designation of Level II in the right ear and Level III in the left ear.  38 C.F.R. § 4.85, Table VI (2016).  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 0 percent rating.

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Both the January 2010 and October 2016 VA examiners clearly identified the effects that the Veteran's bilateral hearing loss disability had on his daily activities and social interactions.  Therefore, the Board finds that the VA examination report and addendum report are in compliance with the requirements of Martinak.

There are no other audiogram reports of record showin the Veteran to have hearing impairment worse than that reported at the VA examinations of record.  

The Veteran's bilateral hearing loss disability has not been shown to be worse than Level III in either ear.  Those results fall within the schedular criteria for a 0 percent rating.  Therefore, the criteria for a compensable rating for bilateral hearing loss disability have not been met.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).


ORDER

Entitlement to a compensable rating for bilateral hearing loss disability is denied.


REMAND

The Board finds that additional development is required before the claims on appeal are decided.

In the February 2016 remand, the Board directed that a medical opinion be obtained to determine the nature and etiology of the Veteran's sleep apnea.  Specifically, the Board directed that the examiner provide an opinion as to whether the Veteran's sleep apnea is etiologically related to his active service and whether the Veteran's sleep apnea is caused or aggravated by a service-connected disability.  

A review of the record shows that the Veteran's claims file was returned to the VA Medical Center in January 2017 to obtain the directed addendum opinion.  The examiner opined that the Veteran's sleep apnea was less likely as not caused or aggravated by his service-connected diabetes mellitus.  However, the examiner failed to provide a sufficient rationale for the opinion provided.  Additionally, several times the examiner noted that the Veteran's obesity had an impact on his sleep apnea.  However, the examiner failed to indicate whether the Veteran's obesity was related to, or at least contributed to, by his service-connected diabetes mellitus.  

Therefore, the Board finds that the January 2017 addendum opinion is incomplete and as such, not adequate for adjudication purposes.  As such, the Board finds that the development conducted does not adequately comply with the directives of the February 2016 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of his diagnosed sleep apnea.  

With regard to the Veteran's claim for entitlement to a TDIU, the Board notes that the Veteran does not currently meet the schedular criteria for assignment of a TDIU.  However, as discussed above, the issue of entitlement to service connection for sleep apnea is being remanded for additional development.  As such, the Veteran's claim of entitlement to a TDIU is dependent on the claim of entitlement to service connection for sleep apnea.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Additionally, current treatment records should be identified and obtained before a decision is made regarding the remaining issues on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

2.  Schedule the Veteran for a VA examination by an examiner who has not previously examined the Veteran or provided an opinion in this appeal, to determine the nature and etiology of any currently present sleep disability.  The claims file should be made available to and be reviewed by the examiner.  All necessary testing should be conducted.

Based on a review of the record and the examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed sleep apnea is etiologically related to his active service, to include herbicide exposure sustained therein.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed sleep apnea was caused or chronically worsened by a service-connected disability, to specifically include his service-connected diabetes mellitus.  

If the examiner finds that the Veteran's sleep apnea is in any way caused or aggravated by obesity, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected diabetes mellitus caused or chronically worsened his obesity.

The supporting rationale for all opinions expressed must be provided.

3.  Confirm that the VA examination report and all medical opinions provided comport with this remand and undertake any other development found to be warranted.

4.  Then, readjudicate the remaining issues on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

Department of Veterans Affairs


